DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
1.	Claims 1, 4, 6, 8, 9, 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a sound image reproduction device configured to generate virtual sound sources in a space using multiple loudspeakers arranged in a straight line, comprising: a focal-point position determination unit configured to determine a position of each virtual sound source to generate multiple virtual sound sources in a circular arrangement; a filter-coefficient determination unit configured to calculate an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to some of the virtual sound sources; and a convolution calculation unit configured to calculate a convolution of one inputted 
The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/2022) addressed the previous set of claims with regards to the combined teaches of  Martin (US 7,813,933), Hannemann (US 2010/0098274), Fuchigami (US 5,404,406) and Franck (US 2014/0348337). Those references describe, teach and suggest a speaker system arranged in a straight line and virtual speakers that are at positions in a circular arrangement. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Martin, Hannemann, Fuchigami and Franck. Those references do not describe, teach or suggest the concepts of performing, in advance, circular harmonic expansion on directional characteristics of the virtual sound sources, dividing, for each order, the n-th order circular harmonic series by a two- dimensional Green's function subjected to circular harmonic expansion for the virtual sound sources, summing values from the division to calculate a weighting factor for each virtual sound source, and calculating a 


Regarding claim 4 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest A sound image reproduction method of generating virtual sound sources, performed by a sound image reproduction device, in a space using multiple loudspeakers arranged in a straight line, comprising: determining a position of each virtual sound source to generate multiple virtual sound sources in a circular arrangement; calculating an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at a position of each virtual sound source and in which different weights are given to some of the virtual sound sources; and calculating a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and outputting each acoustic signal to corresponding multiple loudspeakers, wherein the driving function is obtained by: performing, in advance, circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources to obtain an n-th order circular harmonic series, dividing, for each order, the n-th order circular harmonic series by a two- dimensional Green's function subjected to circular harmonic expansion for the virtual sound sources, summing values from the division to calculate a weighting factor for 
The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/2022) addressed the previous set of claims with regards to the combined teaches of  Martin (US 7,813,933), Hannemann (US 2010/0098274), Fuchigami (US 5,404,406) and Franck (US 2014/0348337). Those references describe, teach and suggest a speaker system arranged in a straight line and virtual speakers that are at positions in a circular arrangement. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Martin, Hannemann, Fuchigami and Franck. Those references do not describe, teach or suggest the concepts of performing, in advance, circular harmonic expansion on directional characteristics of the virtual sound sources, dividing, for each order, the n-th order circular harmonic series by a two- dimensional Green's function subjected to circular harmonic expansion for the virtual sound sources, summing values from the division to calculate a weighting factor for each virtual sound source, and calculating a weighted average of the driving functions for driving the loudspeakers with the weighting factor for each virtual sound source. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.




The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/2022) addressed the previous set of claims with regards to the combined teaches of  Martin (US 7,813,933), Hannemann (US 


Regarding claim 8 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a sound image reproduction device configured to generate virtual sound sources in a space using multiple loudspeakers arranged in a straight line, comprising: a focal-point position determination unit configured to determine a position of each virtual sound source to generate multiple virtual sound sources in a circular arrangement; a filter calculation unit configured to output weighted acoustic signals by calculating a convolution of one inputted acoustic 
The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/2022) addressed the previous set of claims with regards to the combined teaches of  Martin (US 7,813,933), Hannemann (US 

Regarding claim 9 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a sound image reproduction method of generating virtual sound sources, performed by a sound image reproduction device, in a space using multiple loudspeakers arranged in a straight line, comprising: determining a position of virtual sound source to generate multiple virtual sound sources in a circular arrangement; outputting weighted acoustic signals by calculating a convolution of one inputted acoustic signal with an impulse response vector for each loudspeaker calculated in advance by performing an inverse Fourier transform on a driving function 
The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/2022) addressed the previous set of claims with regards to the combined teaches of  Martin (US 7,813,933), Hannemann (US 2010/0098274), Kim (US 2007/0154019) and Franck (US 2014/0348337). Those references describe, teach and suggest a speaker system arranged in a straight line and virtual speakers that are at positions in a circular arrangement. However, by 


Regarding claim 10 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a non-transitory recording medium storing a sound image reproduction program, wherein executing of the sound image reproduction program causes one or more computers to perform operations comprising: determining a position of virtual sound source to generate multiple virtual sound sources in a circular arrangement; outputting weighted acoustic signals by calculating a convolution of one inputted acoustic signal with an impulse response vector for each loudspeaker calculated in advance by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to 
The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/2022) addressed the previous set of claims with regards to the combined teaches of  Martin (US 7,813,933), Hannemann (US 2010/0098274), Kim (US 2007/0154019) and Franck (US 2014/0348337). Those references describe, teach and suggest a speaker system arranged in a straight line and virtual speakers that are at positions in a circular arrangement. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Martin, Hannemann, Kim and Franck. Those references do not describe, teach or 

      Citation of Prior Art
2.	In view of (US 20100098274), Hannemann discloses a system that involves applying a set of constraints to a continuous equation that minimize an error in a sweet spot region, resulting in a linear system of equations. The linear system of equations are solved using singular-value decomposition to arrive at a pseudo-inverse representing a multi-dimensional transfer function between a virtual sound source and the set of speakers. The multi-dimensional transfer function is applied to a virtual sound source signal of the source to render the source in the region using the speakers in an arbitrary arrangement. The sound signals are encoded over multiple speakers to create the perception of specific spatial properties. The method allows rendering virtual sources in a small area around a single listener's head by using a sweet-spot solution, thus reducing the number of speakers needed for a comparable performance using wave-field synthesis (WFS) and can potentially be useful in immersive environments.


In view of (US 2007/0154019), Kim discloses a system that involves filter coefficients of a localization filter are updated based on selected localization filter coefficients, and output levels and time delays of two speakers are adjusted from the determined gain values and delay values. Distance and angle information about listener's position are recognized after sensing the listener's position. The output gain values and delay values of the two speakers are determined based on the recognized distance and angle information of listener's position, and localization filter coefficients are selected in predetermined table. Reproduces two-channel stereo sound in which an optimum virtual stereo sound is generated based on a listener's position when the listener's position is deviated from a sweet spot (see fig. 4, 6, ¶ 0012-0031, 0059-0061). 

In view of (US 7,813,933), Martin discloses a system in which involves processing the input signals in a processor having a transfer function to obtain processed signals. The processed signals are added to obtain output signals. Optimizes the qualitative attributes of a multi-channel sound system. Loudspeakers in automotive environments are rarely placed ideally with respect to the sources supplying them, and the stereo and surround images are seldom satisfying. Combining a precise knowledge about the relative positions of the loudspeakers that were intended (the virtual loudspeakers) and a precise knowledge about the actual placement of listening loudspeakers into a vector space that enables calculation of running corrections to the signals used in order to simulate the presence of the virtual loudspeakers. Specifically the corrections may 

In view of (US 5,404,406), Fuchigami discloses a signal for measurement reproduced at each sound image location is measured at the listener's position as data to be used for estimating head-related transfer characteristics. Then, the head-related transfer characteristics corresponding to each sound image location are estimated from the measured data. Subsequently, transfer characteristics of the pair of the localization filters, which characteristics of which are necessary for localizing a sound image at each sound image location, are calculated on the basis of the estimated head-related transfer characteristics. A scaling processing is performed to obtain the coefficients of the pair of the localization filters as an impulse response. Then, the coefficients obtained by the scaling processing are set in a pair of convolvers. Finally, sound signals are supplied from the sound source to the pair of the convolvers. Further, outputs of the pair of the convolvers are reproduced from the pair of the transducers. The reproducing sounds from signals, which are supplied from same sound source through pair of localization filters by using pair of transducers disposed apart from each other and for controlling localization of sound image in such way to make listener feel that he hears sounds from virtual sound source which is localized at desired sound image location being different from positions of transducers. Improved sound quality and reduced circuit size(see fig. 1-2, col. 4, lines 20-55, col. 5, line 24-col. 6, line 7, col. 12, line 65-col. 13, line 51). 


In view of (US 2014/0348337), Franck discloses a device having a forward-transformation stage for transforming audio signals into a spectral range to obtain temporally successive short-term spectra. A buffer stores the spectra, and a buffer access control accesses the specific short-term spectrum from the spectra for combination of a loudspeaker and signals. A filter stage filters the specific spectrum, and a summation stage (400) adds the filtered short-term spectra, and a back-transformation stage (800) is provided for back transformation of added short-term spectra in a time domain to obtain speaker signals. The summation stage adds the filtered short-term spectra, and the back-transformation stage is provided for back transformation of added short-term spectra in the time domain to obtain speaker signals, thus ensuring effective calculation of the speaker signals for the loudspeakers, without increasing complexity of the device (see ¶ 0031, 0055, 0075-0076, 0097). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651